              Case 2:20-mj-00630-PLM Document 13 Filed 10/14/20 Page 1 of 2




1

2

3

4

5
                                UNITED STATES DISTRICT COURT
6                              WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
7

8    UNITED STATES OF AMERICA,

9                                Plaintiff,                 CASE NO. MJ20-630

             v.                                             ORDER DETAINING DEFENDANT
10

11   ANGEL MEIJIA LOBO,

12                               Defendant.

13          The Court conducted a detention hearing under 18 U.S.C. § 3142(f) and finds there are no

14   conditions which the defendant can meet which would reasonably assure the defendant’s

15   appearance as required or the safety of any other person and the community.

16         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17          Defendant has been indicted in the District of Oregon and faces drug trafficking charges.

18   If he is convicted he faces a mandatory minimum sentence of 10 years of imprisonment in one

19   charge and a mandatory minimum of five years in another. The Court finds defendant has failed

20   to overcome the presumption that he is a flight risk and danger to the community. Defendant and

21   his family came to the United States about 6 years ago. His transition to this county has been

22   marked by instability in the community. He and his family have moved from several states, lived

23   in shelters and at the time of arrest were living in a car. Although his mother recently obtained an

     apartment, the family’s financial stability to maintain the apartment is uncertain.


     ORDER DETAINING DEFENDANT - 1
                Case 2:20-mj-00630-PLM Document 13 Filed 10/14/20 Page 2 of 2




1           The government proffered that defendant is allegedly involved in a large-scale drug

2    conspiracy, that crosses state lines. Given the severity of the offense and defendant’s unstable

3    personal circumstances the Court concludes defendant should be detained.

4           It is therefore ORDERED:

5           (1)     Defendant shall be detained pending trial and committed to the custody of the

6    Attorney General for confinement in a correctional facility separate, to the extent practicable,

7    from persons awaiting or serving sentences, or being held in custody pending appeal;

8           (2)     Defendant shall be afforded reasonable opportunity for private consultation with

9    counsel;

10          (3)     On order of a court of the United States or on request of an attorney for the

11   Government, the person in charge of the correctional facility in which Defendant is confined

12   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

13   connection with a court proceeding; and

14          (4)     The Clerk shall provide copies of this order to all counsel, the United States

15   Marshal, and to the United States Probation and Pretrial Services Officer.

16          DATED this 14th day of October, 2020

17

18                                                                A
                                                           BRIAN A. TSUCHIDA
19                                                         Chief United States Magistrate Judge

20

21

22

23




     ORDER DETAINING DEFENDANT - 2
